Title: To Benjamin Franklin from Richard Bennett Lloyd, 19 February 1779
From: Lloyd, Richard Bennett
To: Franklin, Benjamin


Dear Sir,
London Feby. 19th.—79.
I intended to have done myself the pleasure of writing to you much sooner but I have waited in daily expectation for Mr. Hartley’s coming to Town as I might acquaint you of his having received yr. letter— but contrary to the expectation of his Brother Mr. Winchcombe Hartley he still remains in the Country and I have not sent the letter by the Post as Mr. W: Hartley informs me that few letters but what are now opened at the Post Office English or Foreign— Mr. H: has wrote to him & has informed him that there is a letter in Town from you to him and as soon as We get his answer I will write again to you— Mrs. Lloyd unites with me in best wishes for your health &c: &c: &c: and I am, Dear Sir, with very great respect yr. obt. humble Servant
Richard Bt. Lloyd


Mr. W: Hartley desires me to present his best respects to you—

 
Addressed: To The Honourable Benjamin Franklin / &c: &c: &c: / at Passy
Notation: Richard B Lloyd. 19. fr. 1779. De London.
